UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA, ex                    )
 reI. BRADY FOLLIARD,                            )
                                                 )
                         Plaintiff,              )
                                                 )      Civil Case No. 07-1969 (RJL)
                  v.                             )
                                                 )
 HEWLETT-PACKARD COMPANY,                        )
                                                 )
                         Defendant.              ) fz-
                                      FINAL JUDGMENT
                                      (January -1-/-,2011)

          For the reasons set forth in the Memorandum Opinion entered this date, it is

hereby

          ORDERED that the defendant's Motion to Dismiss [#23] is GRANTED, and it is

further

          ORDERED that the above-captioned case be DISMISSED with prejudice as to

all parties.

          SO ORDERED.



                                                     RICHA